        Case 1:20-cv-01588-JPC-SLC Document 40 Filed 02/26/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
RENZER BELL,                                                           :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20 Civ. 1588 (JPC)
                  -v-                                                  :
                                                                       :        ORDER
CHARLES GRAY,                                                          :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        On January 26, 2021, the Court directed the U.S. Marshals’ Service to effect personal

service on Defendant Charles Gray at an address in California that was provided by Plaintiff

Renzer Bell when he commenced this action. On February 17, 2021, a service receipt was

docketed with the Court, reflecting that the summons was returned unexecuted because Defendant

could not be located at that address. (Dkt. 38).

        On February 23, 2021, Plaintiff filed a supplemental affidavit in response to the Court’s

Order dated January 26, 2021, directing him to provide any further information as to Defendant’s

current residence. (Dkts. 37, 39). In that letter, Plaintiff advised the Court that he received new

information as to Defendant’s service address and provided an address for Defendant at Yonkers

KIA, 1850 Central Park Avenue, Yonkers, New York, 10710. (Dkt. 39).

        Given Plaintiff’s in forma pauperis status (Dkt. 3), the Court will issue an order directing

a final attempt at service on Defendant at the new address.

        The Clerk of Court is respectfully directed to fill out a U.S. Marshals Service Process

Receipt and Return form (“USM-285 form”) for Defendant. The Clerk of Court is further

instructed to issue an amended summons for Defendant and deliver to the U.S. Marshals’ Service
       Case 1:20-cv-01588-JPC-SLC Document 40 Filed 02/26/21 Page 2 of 2


all the paperwork necessary for the U.S. Marshals’ Service to effect personal service on Defendant

Charles Gray at “Yonkers KIA, 1850 Central Park Avenue, Yonkers, New York, 10710.” A copy

of this Order and the Court’s Orders on Docket Numbers 36, 37, and 39 should be included in the

paperwork that will be delivered to Defendant at the time of service.

                                         CONCLUSION

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff.

       The Court also directs the Clerk of Court to issue an amended summons for Defendant

Charles Gray, complete a USM-285 form with the new service address for Defendant, “Yonkers

KIA, 1850 Central Park Avenue, Yonkers, New York, 10710,” and deliver all documents

necessary to effect personal service on Defendant to the U.S. Marshals’ Service. A copy of this

Order and the Court’s Orders on Docket Numbers 36, 37, and 39 should be delivered to

Defendant at the time of personal service.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

       SO ORDERED.

Dated: February 26, 2021                             __________________________________
       New York, New York                                     JOHN P. CRONAN
                                                            United States District Judge




                                                 2
